     Case 8:20-cv-00089-DOC-JDE Document 18 Filed 03/18/20 Page 1 of 1 Page ID #:106




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 LITTLE ORBIT LLC,                                                      CASE NUMBER
                                                                                             8:20-cv-00089-DOC-JDE
                                                         Plaintiff(s)
                            v.
 DESCENDENT STUDIOS INC., et al.,                                             ORDER ON APPLICATION OF NON-
                                                                            RESIDENT ATTORNEY TO APPEAR IN A
                                                      Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Whitticar, Michael C.                                                           of    Nova IP Law, PLLC
 Applicant’s Name (Last Name, First Name & Middle Initial                              7420 Heritage Village Plaza, Suite 101
 (571) 386-2980                          (855) 295-0740                                Gainesvilled, VA 20155
 Telephone Number                        Fax Number
 mikew@novaiplaw.com
                             E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Descendent Studios Inc. and Eric Peterson


 Name(s) of Party(ies) Represent                                 ☐ Plaintiff(s) ☒ Defendant(s) ☐ Other:
and designating as Local Counsel
 Shamonki, Nada I.                                                               of    Mintz Levin Cohn Ferris Glovsky and
 Designee’s Name (Last Name, First Name & Middle Initial                               Popeo, P.C.
                                                                 (310) 586-            2029 Century Park East, Suite 3100
 205359                          (310) 586-3200                  3202                  Los Angeles, CA 90067
 Designee’s Cal. Bar No.          Telephone Number               Fax Number
 nshamonki@mintz.com
                             E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☒GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.
Dated March 18, 2020
                                                                                  U.S. District Judge

 G-64 Order (05/16)        ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                     Page 1 of 1
